SUMMARY FINAL JUDGMENT OF FORFEITURE
ZLOCH, District Judge.
THIS MATTER is before the Court upon the Motion For Summary Judgment (DE 12) filed herein by the Plaintiff, UNITED STATES OF AMERICA. The Court has carefully considered the merits of said Motion together with the Affidavit of Bradley D. Brown and the exhibits attached thereto.
On or about April 6, 1985, officers of the United States Drug Enforcement Administration (“DEA”) seized one 1979 Honda Accord, VIN: SME-1060939, hereinafter referred to as the "Defendant Vehicle”.
On November 25, 1985, the Plaintiff, UNITED STATES OF AMERICA, filed a Complaint For Forfeiture In Rem regarding the Defendant Vehicle (DE 1). Thereafter, on December 19, 1985, “Notice” (DE 8), was entered by the Court giving any persons claiming possession of the Defendant Vehicle thirty (30) days to file a verified claim and to file an Answer to the Complaint For Forfeiture.
On January 21, 1986, Fernando Maldonado filed an Answer To Complaint For Forfeiture In Rem and a Verified Claim to the Defendant Vehicle (DE 11). Thereafter, the Plaintiff, UNITED STATES OF AMERICA, filed its Motion For Summary Judgment (DE 12) on May 12, 1986.
A review of the Affidavit of Bradley D. Brown which was attached to Plaintiff, UNITED STATES OF AMERICA’S, Motion For Summary Judgment indicates that Fernando Maldonado, the claimant to the Defendant Vehicle, was the defendant in Case No. 85-0247-CR-ARONOVITZ. In that case, Fernando Maldonado entered a plea of Guilty to Count II of the Indictment and was adjudged guilty. The Brown Affidavit also indicates that on April 6,1985, Fernando Maldonado drove to a place in Miami Springs, Florida, in the Defendant Vehicle to receive two kilograms of cocaine.
The use of a vehicle to transport a participant to the scene of an illegal drug transaction has been specifically held by the Court of Appeals for this Circuit to be an act occasioning forfeiture. United States v. One 1977 Cadillac, etc., 644 F.2d 500 (5th Cir.1981) (Unit B). Forfeiture is proper if a vehicle is used “in any manner” to facilitate the sale or transportation of a controlled substance. See, e.g. United States v. 1964 Beechcraft Baron Aircraft, etc., 691 F.2d 725 (5th Cir.1982); United States v. One 1981 Datsun 280ZX, 563 F.Supp. 470 (E.D.Pa.1983).
The Court further finds that process was duly issued in the above-styled cause and that the in rem Defendant Motor Vehicle was duly seized by the United States Marshal pursuant to that process, that no entitled person’s or entity’s claim or remains in the record at this time and that the allegations of the Complaint are taken as admitted.
The Court finds that there is no genuine issue as to any material fact and that the Plaintiff UNITED STATES OF AMERICA is entitled to Summary Final Judgment Of Forfeiture as a matter of law.
The Court having reviewed the court file, being otherwise fully advised in the premises and after due consideration, it is
ADJUDGED as follows:
1. That the Motion For Summary Judgment (DE 12) filed herein by the Plaintiff UNITED STATES OF AMERICA be and the same is hereby GRANTED;
2. All persons or entities claiming any right, title or interest in or to the in rem Defendant Motor Vehicle be and the same are hereby in default;
3. Summary Final Judgment Of Forfeiture be and the same is hereby entered in favor of the UNITED STATES OF AMERICA and against the in rem-Defendant, *465One 1979 Honda Accord, VIN No. SME-1060939 and the in rem Defendant Motor Vehicle, One 1979 Honda Accord, VIN No. SME-1060939 be and the same is hereby forfeited to the UNITED STATES OF AMERICA; and
4. The United States Marshal is hereby directed to deliver the in rem -Defendant Motor Vehicle, One 1979 Honda Accord, VIN No. SME-1060939 to the UNITED STATES OF AMERICA for disposition according to law.